Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered March 22, 1994, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second felony offender, to a term of 71/2 to 15 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence. All issues of credibility were properly placed before the jury, which had the opportunity to observe the witnesses’ demeanor and is therefore in the best position to weigh their credibility, and there is no reason on this record to disturb the jury’s determination of credibility. Concur—Murphy, P. J., Rosenberger, Wallach, Kupferman and Nardelli, JJ.